 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          FRANTZ SAMSON,                                CASE NO. C19-0175JLR

11                               Plaintiff,               ORDER
                   v.
12
            UNITEDHEALTHCARE
13
            SERVICES INC.,
14
                                 Defendant.
15
            Before the court is Plaintiff Frantz Samson and Defendant UnitedHealthCare
16
     Services, Inc.’s stipulated motion to extend case deadlines. (Mot. (Dkt. # 71).) The court
17
     has considered the stipulated motion, the relevant portions of the record, and the
18
     applicable law. Being fully advised, the court GRANTS the motion. The court finds that
19
     there is good cause to extend the case schedule as follows:
20
     //
21
     //
22


     ORDER - 1
 1
                        EVENT                     CURRENT DEADLINE 1            REVISED DEADLINE
 2      Deadline to complete expert                      March 13, 2020            April 17, 2020
        depositions
 3
        Deadline to file motion for leave                     N/A                  April 28, 2020
 4      to amend complaint (subject to
        Defendant’s reservation of rights
 5      to oppose the motion)

 6      Plaintiff’s motion for class                     March 27, 2020             May 8, 2020
        certification due
 7
        Defendant’s class certification                  April 24, 2020             June 5, 2020
 8      response due

 9      Plaintiff’s class certification                   May 8, 2020               June 19, 2020
        reply, if any, due
10
     Although the court has been indulgent with the parties’ requests for extensions (see Dkt.
11
     ## 33, 43, 49, 52, 69), the court cautions the parties that it is unlikely to grant additional
12
     extensions.
13
            Dated this 6th day of March, 2020.
14

15

16
                                                             A
                                                             JAMES L. ROBART
                                                             United States District Judge
17

18

19

20

21

22          1
                (See 12/31/19 Order (Dkt. # 69) at 4.)


     ORDER - 2
